DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 10/11/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 10/11/2022. In particular, the scope of original Claim 16 has been narrowed and newly added claims 23 and 24 recite subject matter not previously presented. Thus, the following action is properly made final. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 16-17, 20-21, and 23-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bold et al (WO 2005/019373, see English language equivalent US 2006/0258043) 

Regarding claim 16, Bold et al discloses a transition metal complex given by formula (I) ([009]):

    PNG
    media_image1.png
    115
    167
    media_image1.png
    Greyscale
,
where ‘carbene’ is a carbine ligand, L is a nonionic or dianionic ligand, and K is a monodentate or bidentate ligand ([0011]-[0013]); n is at least one (1) ([004]); m is zero (0) or more ([0015]); and o is zero (0) or more ([0016]). The carbine ligands can be identical or different ([0038]). Thus, when n is two (2) or more, and m and n are zero (0), the reference discloses a heteroleptic carbene complex given by recited Formula (I), where the complex comprises two (2) different carbene ligands. In the formula (I) of the reference M1 is Pt. ([0010]). 
As a first carbene ligand, the reference discloses the ligand ([0097] – c):

    PNG
    media_image2.png
    329
    203
    media_image2.png
    Greyscale
,
where the integers t and t’ are zero (0) ([0098]); and Z is CH ([0089]). Z’ is CH or N ([0096]) and therefore the ring Ar1 is either a benzene group, i.e. an aryl group or a pyridine group, i.e. a heteroaryl group. Thus, the reference discloses the recited ligand:

    PNG
    media_image3.png
    180
    138
    media_image3.png
    Greyscale
,
where Ar1 is an aryl group or a heteroaryl group as recited in the present claims. 
	As a second carbene ligand, the reference discloses the ligand ([0062] – b):

    PNG
    media_image4.png
    174
    176
    media_image4.png
    Greyscale
,
where R8 and R9 are H ([0063]). Y4 is disclosed as an aryl such as phenyl which is preferably substituted with the electron acceptor F or particularly preferable with the electron acceptor -CF3 ([0047] and [0052]). Y3 is disclosed as an alkyl ([0047]). Accordingly, the reference discloses the recited carbene ligand:

    PNG
    media_image5.png
    248
    150
    media_image5.png
    Greyscale
,
where Y3 is an alkyl group and the group Q is F or  -CF3.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

	Regarding claim 17, Bold et al teaches all the claim limitations as set forth above. As discussed above, the recited group M1 is Pt.

Regarding claim 20, Bold et al teaches all the claim limitations as set forth above. As discussed above, the recited group Ar1 is an aryl group.

Regarding claim 21, Bold et al teaches all the claim limitations as set forth above. As discussed above, the recited group Ar1 is a heteroaryl group.

Regarding claim 23, Bold et al teaches all the claim limitations as set forth above. As discussed above, the recited group Q is CF3.

Regarding claim 24, Bold et al teaches all the claim limitations as set forth above. Additionally, it is noted that the reference discloses that “alkyl” encompasses C1-8 alkyls, with the alkyl methyl being particularly preferred ([0050]). Accordingly, the reference discloses the recited carbene ligands:

    PNG
    media_image6.png
    133
    312
    media_image6.png
    Greyscale


Response to Arguments
Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive. 

As evidence of unexpected results, Applicants point to the 37 C.F.R. 1.132 Declaration filed on 10/11/2022.The Declaration compares: 
a.	Compound IrA3, a homoleptic organometallic complex bearing cyano and methyl groups, i.e.

    PNG
    media_image7.png
    154
    101
    media_image7.png
    Greyscale
,
to inventive heteroleptic compounds IrAX2 and IrA2X, i.e.

    PNG
    media_image8.png
    170
    379
    media_image8.png
    Greyscale
;
b.	Compound IrB3, a homoleptic organometallic complex bearing cyano and methyl groups, i.e.

    PNG
    media_image9.png
    155
    100
    media_image9.png
    Greyscale
,
to inventive heteroleptic compounds IrBX2 and IrB2X, i.e.

    PNG
    media_image10.png
    167
    380
    media_image10.png
    Greyscale
;
c.	Compound IrC3, a homoleptic organometallic complex bearing cyano and methyl groups, i.e.

    PNG
    media_image11.png
    150
    121
    media_image11.png
    Greyscale
,
to inventive heteroleptic compounds IrCX2 and IrC2X, i.e.

    PNG
    media_image12.png
    161
    383
    media_image12.png
    Greyscale
;
d.	Compound IrD3, a homoleptic organometallic complex bearing cyano and methyl groups, i.e.

    PNG
    media_image13.png
    159
    119
    media_image13.png
    Greyscale
,
to inventive heteroleptic compounds IrDX2 and IrD2X, i.e.

    PNG
    media_image14.png
    166
    397
    media_image14.png
    Greyscale
; and
e.	Compound IrE3, a homoleptic organometallic complex bearing cyano and methyl groups, i.e.

    PNG
    media_image15.png
    157
    122
    media_image15.png
    Greyscale
,
to inventive heteroleptic compounds IrEX2 and IrE2X, i.e.

    PNG
    media_image16.png
    163
    387
    media_image16.png
    Greyscale
.
However, while the comparison of the comparative homoleptic compounds to the inventive heteroleptic compounds is a proper side-by-side comparison, the data presented in the Declaration is not found to be persuasive for the following reasons.
	Claim 16 recites the first ligand as:

    PNG
    media_image17.png
    117
    76
    media_image17.png
    Greyscale
,
where Q is an electron acceptor group and Y3 is an alkyl group. In the inventive examples Q is exemplified as either -CN or -CF3, only (2) groups encompassed by the term “electron acceptor”. Furthermore, Y3 in the inventive examples is methyl, while the term “alkyl” is defined in the instant Specification is defined as encompassing linear or branched C1-20 alkyl (see Page 13 lines 20-35). 
	Claim 16 recites the second ligand as:

    PNG
    media_image18.png
    111
    102
    media_image18.png
    Greyscale
,
where Ar1 is an aryl or heteroaryl group. The inventive examples only exemplify the aryl group benzene and do not exemplify any compounds containing a heteroaryl group. It is noted that the instant Specification defines “aryl” as encompassing 6 to 30 carbon atoms, including phenyl, naphthyl, etc., while a “heteroaryl” is defined as being an aryl where at least one carbon atom is replaced by a heteroatom, see Pages 12-13 of the instant Specification.
Accordingly, the inventive examples are not commensurate in scope with the scope of the claims given that it remains unclear if the obtained results are indicative of all electron acceptor groups, all alkyl groups, and all heteroaryl or aryl groups encompassed by the present claims or only for the exemplified electron acceptor, alkyl and aryl groups, i.e. -CN/-CF3, methyl, and phenyl, respectively, present in the inventive examples. Finally, it is noted that all the inventive examples utilize Ir as the coordinating metal, while the claims recite that M1 is Co, Rh, Pd, Pd, etc. Given that the inventive examples do no exemplify any other metals, it is unclear if the obtained results are indicative of all metals encompassed by the present claims, or only for the metal Ir as exemplified in the inventive examples.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767